Title: To Thomas Jefferson from Frederick Winslow Hatch, 1 July 1823
From: Hatch, Frederick Winslow
To: Jefferson, Thomas


Dear Sir
Charlottese
July 1st 1823
By a letter which I have just receiv’d from one of the Trustees of our Theological school I am inform’d that a proposition has been made by a part of the Ep. Clergy of Maryland, to unite their influence & funds with ours of Virginia with a view to extending the influence & encreasing the means of the establishment. This subject is to be had under consideration as also the location of the school, this much at George Town.—Alexandria has been named as a suitable place. My correspondent however gives the preference to our University, & proposes to me the following questions an answer to which I am anxious to give by return of Mail in the hope that my letter may arrive in time. Will you be so good as to give me your advice & inform me if you have any objection to my using the sanction of your name in this interesting matter. The Rev Mr McGuire of Fredericksg proposes to me these questions—“What is the prospect of the University—going into operation—what privileges would now be granted, & what in future might be expected?—Could a suitable place for the erection of a House be obtain’d, either by grant of the University, or from some neighboring landholder?”—As to the land, my own opinion is, that a sufficient lot would be given.—With your permission I will inclose your letter to Mr McG—I was well covinc’d at the last Convention that a very favorable disposition towards this place existed in the minds of the Clergy generally & the Trustees—I heard indeed but one objection to locating here, & that was the uncertainty which seem’d to hang over our prospect (the University) of going into operation. I feel pretty confident that very little is wanting to cause the scale to preponderate in our favor, & I flatter myself that the Church &  University will derive mutually  essential benefits from this location.—It is not conveniently in my person, or I would do myself the pleasure to ride to Monticello; to confer with you personally on this subject—With sincere regards & the best wishes I remain dear sir yours trulyF W. Hatch